


EXHIBIT 10.2


FOURTH AMENDMENT TO LEASE
(Pointe O'Hare)


THIS FOURTH AMENDMENT TO LEASE ("Fourth Amendment") is made and entered into as
of the 31st day of January, 2014, by and between LONG RIDGE OFFICE PORTFOLIO,
L.P. a Delaware limited partnership ("Landlord"), and COLE TAYLOR BANK, an
Illinois banking corporation ("Tenant").


RECITALS


A.    ORIX O'HARE II, INC., an Illinois corporation ("Original Landlord") and
Tenant
entered into that certain Pointe O'Hare Office Lease dated as of March 5, 2003
(the “Original Lease"), as amended by that certain First Amendment to Pointe
O’Hare Lease dated as of May, 2003, by and between Original Landlord and Tenant
("First Amendment"), that certain Second Amendment to Pointe O'Hare Lease dated
as of October 7, 2005, by and between Original Landlord and Tenant ("Second
Amendment"), and that certain Third Amendment to Lease by and between Landlord,
as successor-in-interest to Original Landlord, and Tenant dated as of October
12, 2011 (the "Third Amendment”), whereby Tenant leases certain office space
located in that certain building located and addressed at 9550 West Higgins
Road, Rosemont, Illinois 60018 (the "Building"). The Original Lease, as amended
by each of the First Amendment, Second Amendment, and Third Amendment shall
herein be referred to, collectively, as the "Lease".


B.    By this Fourth Amendment, Landlord and Tenant desire that Tenant lease
additional
space within the Building, and to otherwise modify the Lease as provided herein.


C.    Unless otherwise defined herein, capitalized terms shall have the meanings
given such terms in the Lease.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


AGREEMENT


1.    Existing Premises.    Landlord and Tenant hereby acknowledge that Tenant
currently leases from Landlord that certain office space in the Building
containing a total of 112,212 rentable square feet located on each of the first
(1st), fifth (5th), sixth (6th), seventh (7th), eighth (8th), and ninth (9th)
floors of the Building and known as Suites 170, 500, 600, 700, 800 and 950
(collectively, the "Existing Premises"); provided, however, effective as of
September 1, 2014, the Existing Premises shall consist of 114,762 rentable
square feet as set forth in Section 1 of the Third Amendment.


2.    Expansion Space.    That certain space located on the ninth (9th) floor of
the Building known as Suites 900 and 910, as outlined on the floor plan attached
hereto as EXHIBIT A, shall be referred to herein, collectively, as the
"Expansion Space." Landlord and Tenant hereby stipulate that the Expansion Space
contains 17,130 rentable square feet. Tenant shall lease the Expansion Space and
commence to pay charges therefor pursuant to the Lease, as hereby amended,
effective as of March 1, 2014 ("Expansion Commencement Date”); provided,
however, that Landlord shall allow Tenant access to the Expansion Space
beginning on the date of full execution of this Fourth Amendment by Landlord and
Tenant, for the sole purpose of installing furniture, fixtures and equipment
(including telephones and computers) in the Expansion Space, subject to all of
the requirements of the Lease, as amended hereby, other than the payment of Base
Rent and Adjustment




--------------------------------------------------------------------------------




Rent. The addition of the Expansion Space to the Existing Premises shall,
effective as of the Expansion Commencement Date, increase the number of rentable
square feet leased by Tenant in the Building to a total of 129,342 rentable
square feet; provided, however, effective as of September 1, 2014, the total
number of rentable square feet leased by Tenant in the Building shall equal
131,892, pursuant to the "Remeasurement" described Section 1 of the Third
Amendment, effective as of the Expansion Commencement Date, and subject to the
terms of this Fourth Amendment, all references to the "Premises" shall mean and
refer to the Existing Premises as expanded by the Expansion Space.


3.    Expansion Space Term.    The Term for Tenant's lease of the Expansion
Space ("Expansion Space Term") shall commence on the Expansion Commencement Date
and shall expire on February 28, 2015 (the "Expansion Expiration Date”). Tenant
shall have the right to extend the Expansion Space Term for the entirety of the
Expansion Space pursuant to the terms and conditions of Section 34 of the
Original Lease; provided, however: (i) Tenant shall have one (1) Option with
regard to the Expansion Space; (ii) the Option Period for the Expansion Space
shall equal three (3) months; (iii) Tenant shall be required to provide Landlord
with its exercise notice for the Expansion Space not later than July 1, 2014;
and (iv) the Base Rent for the Expansion Space during the Option Period shall be
$25,695.00 per month (which amount is based on Annual Base Rent at a rate of
$18.00 per rentable square foot the Expansion Space).


4.    Base Rent.    Notwithstanding anything to the contrary in the Lease,
during the Expansion Space Term, Tenant shall pay, in accordance with the
applicable provisions of the Lease and this Section 4, monthly installments of
Base Rent for the Expansion Space as follows:


Lease Period
Monthly Base Rent
Annual Base Rent per
Rentable Square Foot
March 1, 2014 - December 31, 2014
$25,695.00
$18.00
*January 1, 2015 - January 31, 2015
*$25,695.00
*$18.00
February 1, 2015 - February 28, 2015
$25,695.00
$18.00



*Subject to the terms of Section 5 below, Tenant's obligation to pay Monthly
Base Rent and Rent Adjustments shall he conditionally abated with respect to the
full calendar month of January 2015.


5.    Conditional Abatement of Base Rent and Rent Adjustments for the Expansion
Space. Notwithstanding anything to the contrary contained in either the Lease or
this Fourth Amendment, provided that Tenant faithfully performs all of the terms
and conditions of the Lease, as hereby amended, through the date Monthly Base
Rent and Rent Adjustments for the month of January 2015 would otherwise become
due, Landlord hereby agrees to fully abate Tenant’s obligation to pay Monthly
Base Rent and Rent Adjustments for the Expansion Space for the full calendar
month of January 2015. During such abatement period, Tenant shall remain
responsible for the payment of all of its other monetary obligations under the
Lease, as hereby amended. Landlord acknowledges that Section 4 of the Third
Amendment, which states certain abatements of Base Rent and Adjustment Rents for
the Existing Premises, remains in full force and effect, and is not modified by
this Section 5 of this Fourth Amendment to Lease.


6.    Tenant's Proportionate Share for the Expansion Space. Notwithstanding
anything to the contrary in the Lease, during the Expansion Space Term and any
Option Period, Tenant's Proportionate Share for the Expansion Space shall he
6.33%.


7.    Condition of the Expansion Space.    Tenant hereby agrees to accept the
Expansion Space in its "as-is" condition and Tenant hereby acknowledges that
Landlord shall not be obligated to provide or pay for any other work or services
related to the improvement of the Expansion Space. Tenant also acknowledges




--------------------------------------------------------------------------------




that Landlord has made no representation or warranty regarding the condition of
the Expansion Space. Notwithstanding anything to the contrary set forth in this
Section 7, to the extent, if any, that the Expansion Space is not currently
code-compliant with municipal, county, state and federal codes, statutes,
standards and regulations as of the Expansion Commencement Date, Landlord will
not charge Tenant any portion of the cost(s) incurred, if any, to make the
Expansion Space compliant and shall complete any work required to make the
Expansion Space compliant promptly upon receipt of notice of non-compliance.
Additionally, Landlord shall deliver (or repair if required) all electrical,
plumbing, HVAC systems and doors servicing the Expansion Space in good working
condition as of the Expansion Commencement Date. Additionally, Tenant
acknowledges that Tenant's use of the Expansion Space shall he in accordance
with the terms and conditions set forth in Section 5 of the Original Lease.


8.    Parking.    Effective as of the Expansion Commencement Date and continuing
throughout the Expansion Space Term, Tenant shall have the use of, free of
charge, up to sixty-three (63) unreserved parking passes for use in the
Building's parking facility. Tenant's use of such additional parking passes
shall be in accordance with, and subject to, all provisions of Section 38 of the
Original Lease.


9.    Assignment.    Landlord acknowledges and agrees that, as of the date of
this Fourth Amendment, Landlord has received prior written notice that Tenant
intends to assign its interest in the Lease to MB Financial Bank, N.A. ("MB"),
upon closing of the merger (the "Merger") between Tenant and MB, in accordance
with Section 13.05 of the Original Lease; provided Tenant shall deliver to
Landlord a copy of the assignment when executed by Tenant and MB as required in
said Section 13.05, which shall contain an assumption as provided in Section
13.07 of the Original Lease. Landlord further agrees that any right in the
Lease, as amended hereby, which is stated as being personal to Cole Taylor
Bank., an Illinois banking corporation, sometimes defined as the Original
Tenant, shall be available in MB, after the closing of the Merger, as if MB were
Cole Taylor Bank or the Original Tenant from the inception of the Lease.




10.    Signage Rights.    Landlord hereby approves and consents to the right of
Tenant, after the closing of the Merger with MB, to install, at Tenant's sole
cost and expense, new signage in all locations where Tenant currently has
signage (all such signage, “Original Signage”), such new signage (singularly and
collectively, “MB’s Signage”) to be in the approximate style as shown on EXHIBIT
B attached to this Fourth Amendment, and approximately the same size,
specifically including depth size, as Tenant’s existing signage, provided, in no
event shall MB’s Signage block the view of any other tenants from the Building.
Upon the closing date of the Merger, Tenant shall, at Tenant’s sole cost and
pursuant to the terms of Sections 40.06 and 40.07 of the Original Lease, cause
the removal of the Original Signage and shall repair any damage caused by the
Original Signage (or the removal thereof), including, but not limited to, the
patching of all holes and repairs to the affected areas of the roof and
Building, provided that Landlord shall have the right, at its election, to
perform such removal and repair on behalf of Tenant, at Tenant’s expense. Such
costs shall: (i) be payable within ten (10) business days following written
demand therefor from Landlord; and (ii) include, without limitation, the cost to
repair and restore the Building to its original condition, normal wear and tear
excepted. MB’s signage shall be subject to all matters of record and all
applicable governmental laws, rules, regulations, codes and Tenant’s receipt of
all permits and other governmental approvals and any applicable covenants,
conditions and restrictions. MB’s Signage shall be personal to MB and may not be
assigned to any assignee or subleasee, or any other person or entity unless
otherwise agreed to in writing by Landlord. Landlord has the right, but not the
obligation, to oversee the installation of MB’s Signage and require Tenant to
utilize a vendor selected by Landlord to install and/or remove MB’s Signage. The
cost to maintain and operate, if any, MB’s Signage shall also be paid for by
Tenant, and Tenant shall be separately metered for such expense (the cost of
separately metering any utility usage shall be paid for by Tenant). Upon the
expiration of the term, or other earlier termination of the Lease or MB’s
Signage rights, Tenant shall, at Tenant’s sole cost, cause the removal of MB’s
Signage and repair any damage caused by MB’s




--------------------------------------------------------------------------------




Signage or the removal thereof pursuant to Sections 40.06 and 40.07 of the
Original Lease and the removal and repair requirements set forth in this Section
10 above.


11.    Brokers.    Each party represents and warrants to the other that no
broker, agent or finder, other than Jason Streepy and Linda Garske of NAI
Hiffman on behalf of Landlord and Gary Fazzio and Paul Diederich of CBRE, Inc.
of behalf of Tenant (collectively, the “Brokers”), negotiated or was
instrumental in negotiating or consummating this Fourth Amendment. Brokers shall
be compensated by Landlord pursuant to a separate agreement between Brokers and
Landlord. Each party further agrees to defend, indemnify and hold harmless the
other party from and against any claim for commission or finder’s fee by any
entity, other than the Brokers, who claims or alleges that they were retained or
engaged by or at the request of such party in connection with this Fourth
Amendment.


12.    Acceptable and Unacceptable Forms of Payment.    Notwithstanding any
contrary provision of the Lease, any and all amounts due and payable by Tenant
to Landlord shall be in the form of: (i) business checks; (ii) wire transfers;
(iii) electronic funds transfers; or (iv) Automated Clearing House payments. Any
other forms of payment are not acceptable to Landlord, including, without
limitation: (i) cash or currency; (ii) cashier’s checks and money orders; (iii)
traveler’s checks; (iv) payments from non-bank financial institutions (including
credit unions); (v) multiple payments for one scheduled payment; and (vi) third
party checks.


13.    Signing Authority.    Concurrently with Tenant’s execution of this Fourth
Amendment, Tenant shall provide to Landlord reasonable evidence of the authority
of the individual executing this Fourth Amendment on behalf of Tenant.


14.    No Further Modification.    Except as set forth in this Fourth Amendment,
all of the terms and provisions of the Lease shall apply during the Expansion
Space Term and shall remain unmodified and in full force and effect. Effective
as of the date hereof, all references to the “Lease” shall refer to the Lease as
amended by this Fourth Amendment.




(Signatures appears on the following page)






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the day and
year first above written.


“LANDLORD”


LONG RIDGE OFFICE PORTFOLIO, L.P.,
a Delaware corporation


By:    M.F. FUNDING, INC.,
a Delaware corporation
Its: General Partner


    
By:    /s/ Scott E. Lyle        
Scott E. Lyle, Vice President


“TENANT”


COLE TAYLOR BANK,
an Illinois banking corporation


                            
By:    /s/ Randall T. Conte            
Print Name:    Randall T. Conte
Title:        Chief Financial Officer


By:    /s/ Mark A. Hoppe            
Print Name:    Mark A. Hoppe
Title:        Chief Executive Officer












--------------------------------------------------------------------------------




EXHIBIT A - Outline of Expansion Space








--------------------------------------------------------------------------------




EXHIBIT B - Signage
























